Title: The American Commissioners to Vergennes, 5 January 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Vergennes, Charles Gravier, comte de


On Sunday, January 5, the commissioners went to Versailles. That evening they sent a brief note to Vergennes asking for an audience on Monday morning.Such an interview in the spotlight of the court would have been quite different from the previous clandestine meeting in Paris, but the idea never seems to have occurred to them that publicizing American demands might be unwelcome to the Minister. It was. He had no intention of complying with their request, and asked Gérard either to see them on Tuesday, again in Paris, to find out what they wanted, or to put them off by promising a response “quand j’aurai pris des ordres.”Instead his assistant, in a note to Deane written only an hour after the commissioners’ note, offered to see them himself immediately.They must have assumed, although he did not say so, that he was acting in the Minister’s stead.
The other developments of that evening are not clear. Deane wrote Gérard, perhaps while the latter was writing him, perhaps on receipt of his note, to say that he was too ill to leave his hotel and to ask for an interview there, either immediately or in the morning.The next day Gérard offered to see him wherever and whenever convenient.At the same time he acknowledged receipt of the present letter from the commissioners and of the memoir that is the preceding document.His two notes in conjunction suggest that the letter and memoir were not delivered in person because no interview took place.

When did the commissioners write their letter? After they learned that Vergennes would not receive them, it might be argued, in order to convey in writing what they had expected to discuss. But the argument does not stand up. Franklin referred the day before to a “strong Memorial” that they were about to present to the Minister, requesting assistance according to their instructions.They scarcely had time, furthermore, to compose such a document after Gérard’s seven-o’clock note informed them by implication that they were not going to see his superior. We are convinced, therefore, that they wrote their letter earlier, probably before going to Versailles, and later added the place and date.
 
Versailles Jan. 5. 1777.
To his Excellency the Count de Vergennes, one of his most Christian Majesty’s principal Secretaries of State, and Minister for foreign Affairs.
The Congress, the better to defend their Coasts, protect the Trade, and drive off the Enemy, have instructed us to apply to France for 8 Ships of the Line, compleately mann’d, the Expence of which they will undertake to pay. As other Princes of Europe are lending or hiring their Troops to Britain against America, it is apprehended that France may, if she thinks fit, afford our Independent States the same kind of Aid, without giving England just Cause of Complaint: But if England should on that Account declare War we conceive that by the united Force of France, Spain and America, she will lose all her Possessions in the West Indies, much the greatest Part of that Commerce that has render’d her so opulent, and be reduc’d to that State of Weakness and Humiliation, she has by her Perfidy, her Insolence, and her Cruelty both in the East and West, so justly merited.
We are also instructed to solicit the Court of France for an immediate Supply of twenty or thirty Thousand Muskets and Bayonets, and a large Quantity of Ammunition and brass Field Pieces, to be sent under Convoy. The United States engage for the Payment of the Arms, Artillery and Ammunition, and to defray the Expence of the Convoy.This Application is now become the more necessary, as the private Purchase made by Mr. Deane of those Articles, is render’d ineffectual by an Order forbidding their Exportation.
We also beg it may be particularly considered, while the English are Masters of the American Seas and can, without Fear of Interruption, transport with such Ease their Army from one Part of our extensive Coast to another, and we can only meet them by Land-Marches, we may possibly, unless some powerful Aid is given us, or some strong Diversion made in our favour be so harass’d, and put to such immense Expence, as that finally our People will find themselves reduc’d to the necessity of Ending the War by an Accommodation.
The Courts of France and Spain may rely with the fullest Confidence, that whatever Stipulations are made by us in case of Granting such Aid, will be ratified and punctually fulfill’d by the Congress, who are determin’d to found their future Character, with regard to Justice and Fidelity, on a full and perfect Performance of all their present Engagements.
North America now offers to France and Spain her Amity and Commerce. She is also ready to guarantee in the firmest Manner to those Nations all their present Possessions in the West Indies, as well as those they shall acquire from the Enemy in a War that may be consequential of such Assistance as she requests.The Interest of the three Nations is the same. The Opportunity of cementing them, and of securing all the Advantages of that Commerce, which in time will be immense, now presents itself. If neglected, it may never again return. We cannot help suggesting that a considerable Delay may be attended with fatal Consequences. 
B FranklinSilas DeaneArthur Lee
Plenipotentiaries from the Congress of the United States of North America.
 
Notation:[Du] Docteur Franklin [au] Ministre Vergennes [177]7.
Janvier 5. Traduction ci-jointe.
